Case: 21-30379   Document: 00516395400      Page: 1    Date Filed: 07/15/2022




          United States Court of Appeals
               for the Fifth Circuit                           United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  July 15, 2022
                             No. 21-30379                        Lyle W. Cayce
                                                                      Clerk


   Progressive Paloverde Insurance Company,

                                                                 Plaintiff,

                                versus

   BJ Trucking Earthmover, L.L.C.

                                                               Defendant,

   ______________________________

   Kimberly Hershey,

                                                      Plaintiff—Appellant,

                                versus

   National Railroad Passenger Corporation (Amtrak);
   Progressive Paloverde Insurance Company; Heck
   Industries, Incorporated; Illinois Central Railroad
   Company,

                                                  Defendants—Appellees,

   Heck Industries, Incorporated,

                                         Defendant—Appellee - Appellant,
Case: 21-30379   Document: 00516395400      Page: 2    Date Filed: 07/15/2022

                             No. 21-30379


   Gray Insurance Company,

                             Third Party Defendant—Appellee - Appellant,

   Industrial Aggregates of the Florida Parishes, L.L.C.,

                                                                 Appellee,

   ______________________________

   Jonette Nagra,

                                                      Plaintiff—Appellant,

                                versus

   Progressive Paloverde Insurance Company; Heck
   Industries, Incorporated; National Railroad Passenger
   Corporation (Amtrak); Illinois Central Railroad
   Company,

                                                  Defendants—Appellees,

   Heck Industries, Incorporated,

                                         Defendant—Appellee - Appellant,

   Gray Insurance Company,

                             Third Party Defendant—Appellee - Appellant,

   Industrial Aggregates of the Florida Parishes, L.L.C.,

                                                                 Appellee,




                                  2
Case: 21-30379   Document: 00516395400      Page: 3    Date Filed: 07/15/2022

                             No. 21-30379


   ______________________________

   Derek Lagarde

                                                                Plaintiff,

                                versus

   Heck Industries, Incorporated,

                                                   Defendant—Appellant,

   Gray Insurance Company,

                                         Third Party Defendant—Appellant,

                                versus

   Progressive Paloverde Insurance Company,

                               Third Party Defendant—Appellee,
   ______________________________

   Katy Jenkins,

                                                                Plaintiff,

                                versus

   Heck Industries, Incorporated,

                                                   Defendant—Appellant,

   v.

   Progressive Paloverde Insurance Company,

                                          Third Party Defendant—Appellee.




                                  3
Case: 21-30379      Document: 00516395400           Page: 4     Date Filed: 07/15/2022

                                     No. 21-30379




                   Appeal from the United States District Court
                        for the Eastern District of Louisiana
                   USDC Nos. 2:19-CV-12840, 2:19-CV-13010,
                   2:19-CV-13011, 2:19-CV-13082, 2:20-CV-392


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Jacques L. Wiener, Jr., Circuit Judge:*
          This case arises from an intersectional collision between an Amtrak
   train and a truck pulling a trailer. The truck was being driven by Bobby
   Jenkins who died in the accident. It occurred when, despite warning markers,
   he failed to stop at the point where the private road on which he was driving
   crossed the railroad track.
                                   I. Background
          A. The Accident
          On the day of the collision, Jenkins was hauling sand in Southeastern
   Louisiana. He was driving a semi-truck pulling a dump trailer. Both the truck
   and trailer were owned by BJ Trucking Earthmover, LLC (“BJ Trucking”)
   of which Jenkins was the only member. The twenty-seven tons of sand he was
   hauling came from the Fluker Pit which is on property leased from Fluker
   Farms, Inc. by Industrial Aggregates of the Florida Parishes, L.L.C.
   (“Industrial Aggregates”). The private road on which Jenkins was driving
   was allegedly owned by Kent Enterprises, LLC (“Kent”). 1



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
            Kent was dismissed with prejudice from this appeal on the joint motion of
   Kimberly Hershey, Jonette Nagra, and Kent.




                                           4
Case: 21-30379      Document: 00516395400             Page: 5   Date Filed: 07/15/2022




                                       No. 21-30379


          Jenkins attempted to cross the railroad track at DOT#930094V. The
   crossing is marked by two stop signs and two “cross bucks.” Illinois Central
   Railroad, Co. (“IC/CN”) owns the track on which the Amtrak train was
   traveling at the time. The train was traveling at the permitted track speed of
   79 miles per hour.
          Jenkins neither stopped at the crossing nor slowed down as he
   approached it. The district court accurately summarized the video
   surveillance recorded by the train: “While approaching the [c]rossing, Bobby
   Jenkins ignored the stop sign and crossbucks and did not slow down.” Jonette
   Nagra, the train’s engineer, sounded the train’s horn and applied its
   emergency brake, but to no avail. Jenkins drove into the crossing, and he and
   the vehicle were struck by the train.
          Jenkins’s widow, Katy Jenkins, filed the original lawsuit in state court.
   The suit was subsequently removed on the basis of federal-question
   jurisdiction. A series of related cases were then consolidated.
          Plaintiff Derek Lagarde, a passenger on the train, claimed injuries.
   Amtrak employees Nagra and Kimberly Hershey, the train’s lead service
   attendant, also claimed injuries.
          Progressive Paloverde Insurance Company (“Progressive”) insured
   the truck that Jenkins was driving. Heck Industries, Inc. (“Heck”) was
   alleged to have been Jenkins’s employer at the time of the accident, but Heck
   insists that Jenkins was working as its independent contractor.
          Heck submitted a defense and indemnity claim to Progressive because
   Heck was named as an additional insured on the Jenkins policy. Gray
   Insurance Co. (“Gray”) insured Heck, but maintains that its policy provides
   only excess coverage for Heck. Gray contends that the Progressive policy
   should be primary. Progressive filed a declaratory judgment complaint to




                                            5
Case: 21-30379          Document: 00516395400              Page: 6       Date Filed: 07/15/2022




                                           No. 21-30379


   determine whether it (Progressive) owed defense or indemnity to any of the
   named parties.
          In a series of orders granting summary judgment, the district court
   drew several conclusions: (1) “the sole cause of the collision between the
   truck driven by Bobby Jenkins, and operated by Bobby Jenkins and [BJ
   Trucking], was the negligence of Bobby Jenkins and [BJ Trucking];” (2)
   “Heck was not an employer of Bobby Jenkins or [BJ Trucking];” (3)
   “Progressive’s non-trucking insurance policy did not cover the 1998
   Peterbilt truck driven by Bobby Jenkins at the time of the collision;” and (4)
   “Industrial Aggregates breached no duty to maintain the railroad crossing.”
          Neither Nagra nor Hershey brought claims against Industrial
   Aggregates or Gray. 2 A party who does not assert a claim against a defendant
   in the district court cannot challenge the dismissal of such a defendant from
   the case on appeal. 3 No appellant has standing to challenge Industrial
   Aggregates’s or Gray’s dismissal. Their dismissal stands.
          B. The Parties

              Party                          Position

    Bobby Jenkins                    Motorist who died in the train-truck collision.

    Katy Jenkins                     Bobby’s widow who commenced the state court
                                     litigation, but who — once the case was
                                     removed to federal court — did not appeal the
                                     district court’s decisions on summary
                                     judgment.



          2
              The passenger, Lagarde, did not appeal.
          3   Stockstill v. Petty Ray Geophysical, 888 F.2d 1493, 1496 & n.2 (5th Cir. 1989).




                                                  6
Case: 21-30379      Document: 00516395400        Page: 7   Date Filed: 07/15/2022




                                  No. 21-30379


    BJ Trucking             Bobby Jenkins’s LLC of which he was the sole
                            member and which did not appeal the district
                            court’s decisions.

    Industrial Aggregates   Lessee of the land containing the Fluker Pit
                            where Jenkins picked up the sand he was
                            hauling at the time of the accident.
                            No appellant has standing to challenge its
                            dismissal from the case.

    Kent                    The alleged owner of the private road between
                            the Fluker Pit and crossing. Kent was dismissed
                            from this appeal by joint motion.

    Amtrak                  Operated the passenger train involved in the
                            collision.
                            Supports the district court’s judgment that
                            Jenkins was solely responsible for the collision.


    IC/CN                   Owner of the track at the point of collision.

    Jonette Nagra and       Engineer and lead service attendant,
    Kimberly Hershey        respectively, on the train.
                            Both challenge the district court’s decisions
                            that: (1) Jenkins was solely responsible for the
                            accident and (2) Jenkins was not an employee of
                            Heck .

    Derek Lagarde           Passenger on the train. Did not appeal the
                            district court’s rulings on summary judgment.




                                         7
Case: 21-30379      Document: 00516395400           Page: 8    Date Filed: 07/15/2022




                                     No. 21-30379


    Heck                       Alleged to be Jenkins’s employer at the time of
                               the accident.
                               Appealing the district court’s decision that
                               Progressive did not provide coverage for the
                               Jenkins truck at the time of the accident.

    Progressive                Insurer that issued the policy covering
                               Jenkins’s truck, but defending the district
                               court’s decision that the policy’s non-trucking
                               exclusion applies.

    Gray                       Heck’s insurer.
                               Defending the district court’s decision that
                               Jenkins was not an employee of Heck, but
                               appealing the district court’s decision that
                               Progressive’s policy does not cover the
                               accident.


           C. Issues on Appeal:
           1. Did the district court err in granting summary judgment holding
   that Jenkins was the sole cause of the collision?
           2. Did the district court err in holding that Jenkins was not an
   employee of Heck?
           3. Did the district court err in holding that Progressive’s non-trucking
   exclusion barred its policy’s coverage for this accident?
                         II. Delay of Summary Judgment
           As an initial matter, Hershey and Nagra contend that summary
   judgment should have been delayed because of the COVID-19 pandemic




                                           8
Case: 21-30379          Document: 00516395400              Page: 9       Date Filed: 07/15/2022




                                           No. 21-30379


   scheduling challenges. Federal Rule of Civil Procedure 56(d) allows for the
   extension of time for discovery if “a nonmovant shows by affidavit or
   declaration that, for specified reasons, it cannot present facts essential to
   justify its opposition.” Neither Hershey nor Nagra filed such a motion in the
   district court. We review that court’s decision whether or not to suspend
   summary judgment to permit discovery for abuse of discretion. 4
          The district court did not abuse its discretion by not delaying its entry
   of summary judgment to allow additional discovery. It rejected Katy
   Jenkins’s request for additional time for discovery because she “failed to
   submit a plausible basis for believing that further discovery will lead to
   specified facts that will affect the outcome of this motion for summary
   judgment.” The district court was in the best position to determine if further
   time was warranted and, seeing no error, we defer to its decision.
                                   III. Standard of Review
          We review summary judgments de novo. 5 Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” 6
                                 IV. Cause of the Collision
          Hershey and Nagra brought their claims under the Federal Employers
   Liability Act (“FELA”) because they were Amtrak employees at the time of
   the accident. 7 FELA “provides the exclusive remedy for a railroad employee
   engaged in interstate commerce whose injury resulted from the negligence of



          4
              Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010).
          5
              James v. Tex. Collin Cnty., 535 F.3d 365, 373 (5th Cir. 2008).
          6
              Fed. R. Civ. P. 56(a).
          7
              45 U.S.C. § 51.




                                                  9
Case: 21-30379           Document: 00516395400                Page: 10     Date Filed: 07/15/2022




                                              No. 21-30379


   the railroad.” 8 Under FELA, the case should go to a jury if “employer
   negligence played any part, even the slightest, in producing the injury or
   death for which damages are sought.” 9 “This standard is highly favorable to
   the plaintiff, and recognizes that the FELA is protective of the plaintiff’s
   right to a jury trial.” 10 A FELA plaintiff nevertheless has the burden to
   “provide evidence of ‘all the same elements as are found in a common law
   negligence action.’” 11 “[A]warding summary judgment to the defendant
   railroad is appropriate ‘[o]nly when there is a complete absence of probative
   facts’ to support a jury verdict in the plaintiff’s favor.” 12
           Under Louisiana law, a motorist approaching a railroad crossing
   marked by a stop sign must “stop” and may not “proceed until he can do so
   safely.” 13 When the crossing is marked by a cross buck, such a motorist must
   “listen and look in both directions along such track for any approaching train
   and for signals indicating the approach of a train.” 14 He must “yield the right-
   of-way to any approaching train and then shall proceed only upon exercising
   due care and upon being sure that it is safe to proceed.” 15 The Louisiana
   Supreme Court has held that, “[a]s a general rule, motorists approaching a
   railroad crossing must look and listen for possible oncoming trains before


           8
                Gray v. Ala. Great S. R.R. Co., 960 F.3d 212, 215 (5th Cir. 2020).
           9
             CSX Transp., Inc. v. McBride, 564 U.S. 685, 692 (2011) (quoting Rogers v. Mo. Pac.
   R.R. Co., 352 U.S. 500, 506 (1957)).
           10
                Wooden v. Mo. Pac. R.R. Co., 862 F.2d 560, 561 (5th Cir. 1989).
           11
              Gray, 960 F.3d at 215-16 (quoting Armstrong v. Kan. City S. Ry. Co., 752 F.2d
   1110, 1113 (5th Cir. 1985)).
           12
                Id. at 216 (second alteration in original).
           13
                La. Stat. § 32:171(A).
           14
                Id. § 32:175(A).
           15
                Id.




                                                    10
Case: 21-30379          Document: 00516395400              Page: 11       Date Filed: 07/15/2022




                                            No. 21-30379


   traversing the crossing.” 16 A motorist’s failure to comply with these duties
   suffers legal consequences: “A motorist negotiating a railroad crossing is
   burdened with the responsibility of seeing and hearing that which he could
   have seen and heard, and he is presumed in law to have seen and heard what
   he could have seen and heard.” 17
           Again, the railroad crossing in this case was marked with two stop
   signs and two cross bucks. The train’s video evidence shows that Jenkins
   neither stopped nor slowed as he approached the crossing. The district court
   did not err in holding that Jenkins was solely responsible for the collision. 18
           Under FELA, a railroad is responsible for the wrongdoing of its
   agent. 19 Hershey and Nagra contend that Amtrak should have operated a
   safer railroad crossing. They allege that IC/CN is an agent of Amtrak because
   it controls the track at the crossing and is in a contractual agreement with
   Amtrak.
           Neither the district court nor we see any defect in the crossing. We
   assume therefore, without deciding, that IC/CN is an agent of Amtrak and
   that Amtrak is responsible for any defect in the crossing.




           16
                Lejeune v. Union Pac. R.R., 97-1843, p. 6 (La. 4/14/98); 712 So. 2d 491, 494.
           17
             Ryder v. Union Pac. R.R. Co., 945 F.3d 194, 202 (5th Cir. 2019) (quoting Glisson
   v. Mo. Pac. R.R. Co., 165 So. 2d 289, 291 (1964)).
           18
               See Alfaro v. Nat’l R.R. Passenger Corp., 553 F. App’x 446, 447 (5th Cir. 2014)
   (affirming summary judgment in an unpublished memorandum opinion when “[a] video
   camera on the train recorded the entire incident and showed that [the motorist] failed to
   stop, or slow, at the STOP sign before approaching the railroad tracks, driving straight into
   the path of the oncoming train”).
           19
             Armstrong, 752 F.2d at 1113 (“Under the Act, a railroad will be liable if its
   negligence or its agent’s negligence played any part, even the slightest, in producing the
   employee’s injury.”).




                                                  11
Case: 21-30379       Document: 00516395400              Page: 12       Date Filed: 07/15/2022




                                         No. 21-30379


           Hershey and Nagra admit that the crossing “was minimally marked,”
   but rely on the opinion of their expert that, if the crossing had been equipped
   with a gate and lights, the crash would not have occurred. They also claim
   that there have been other crashes and near misses at the same crossing, but
   the parties dispute whether there is evidence of such assertions in a form that
   would be admissible at trial to support this claim.
           At least one Louisiana appellate court has held that a railroad has a
   duty to operate a crossing “such that it can be safely traversed by motorists
   using reasonable care.” 20 “[A]ny extra warning device would be an ‘unusual
   precaution[]’ required only in exceptional circumstances.” 21 Amtrak has met
   that burden here by providing a crossing that can be traversed by a motorist
   who uses reasonable care. That is especially true in this case because Jenkins
   was familiar with the crossing: He had crossed it on a near-daily basis over
   several years.
                      V. Employee or Independent Contractor?
           Employers are responsible for the damage caused by their
   employees, 22 but a principal cannot be held liable for the acts of an
   independent contractor. 23 We agree with the district court that Jenkins was


           20
              Dehart v. Burlington N. & Santa Fe R.R. Co., 03-279, p.16 (La. App. 5 Cir.
   10/28/03); 860 So. 2d 248, 257. For an informative discussion on the confusion
   surrounding what duties a railroad has at a private versus public road, see Ryder, 945 F.3d
   at 200-01. It is sufficient for this case, however, that Jenkins neither stopped nor slowed
   before entering the crossing.
           21
             Id. at 200 (quoting Rivere v. Union Pac. R.R. Co., 93-1132, p.6 (La. App. 1 Cir.
   10/7/94); 647 So. 2d 1140, 1145).
           22
             La. Civ. Code art. 2320 (“[E]mployers are answerable for the damage
   occasioned by their servants and overseers, in the exercise of the functions in which they
   are employed.”).
           23
             Thompson v. Winn-Dixie Montgomery, Inc., 2015-0477, p. 12 (La. 10/14/15); 181
   So. 3d 656, 665 (“The court of appeal correctly noted that, generally, a principal is not




                                               12
Case: 21-30379          Document: 00516395400                Page: 13     Date Filed: 07/15/2022




                                              No. 21-30379


   not Heck’s employee. Heck, therefore, is not responsible for Jenkins’s
   actions.
           The question whether an actor is an employee or an independent
   contractor may be resolved as a matter of law when the facts are not in
   dispute. 24 “The element of control that distinguishes an employee from an
   independent contractor focuses on whether the purported employer had the
   right to control the method and means by which the individual performed the
   work tasks.” 25 It matters less what supervision and control is actually
   exercised; “the important question is whether, from the nature of the
   relationship, the right to do so exists.” 26 We follow the Louisiana Supreme
   Court’s guidance in considering the following factors to determine whether
   the relationship of principal and independent contractor exists:
           (1) there is a valid contract between the parties; (2) the work
           being done is of an independent nature such that the contractor
           may employ non-exclusive means in accomplishing it; (3) the
           contract calls for specific piecework as a unit to be done
           according to the independent contractor’s own methods,
           without being subject to the control and direction of the
           principal, except as to the result of the services to be rendered;


   liable for the offenses committed by an independent contractor while performing its
   contractual duties.”).
           24
              See Prater v. Porter, 98-1481, p. 4-8 (La. App. 3 Cir. 3/3/99); 737 So. 2d 102, 104-
   06; Crews v. Blalock, 99-311, p. 1-4 (La. App. 3 Cir. 11/3/99); 746 So. 2d 761, 762-64; Perkins
   v. Gregory Mfg. Co., 95-01396, p. 4-6 (La. App. 3 Cir. 3/20/96); 671 So. 2d 1036, 1038-40;
   Dragna v. KLLM Transp. Servs., L.L.C., 638 F. App’x 314, 318-19 (5th Cir. 2016)
   (unpublished).
           25
              Hillman v. Comm-Care, Inc., 2001-1140, p. 12 (La. 1/15/02); 805 So. 2d 1157,
   1164; Hickman v. S. Pac. Transp. Co., 262 So. 2d 385, 391 (La. 1972) (explaining that the
   principal test to determine whether an individual is an employee or independent contractor
   is “the control over the work reserved by the employer.”).
           26
                Hickman, 262 So. 2d at 391.




                                                   13
Case: 21-30379          Document: 00516395400              Page: 14     Date Filed: 07/15/2022




                                            No. 21-30379


           (4) there is a specific price for the overall undertaking agreed
           upon; and (5) the duration of the work is for a specific time and
           not subject to termination or discontinuance at the will of either
           side without a corresponding liability for its breach. 27
           A contractee-independent contractor relationship presupposes
           a contract between the parties. It likewise presupposes the
           independent nature of his business, and is not exclusive as to
           the means whereby it is accomplished. It should appear that the
           contract calls for a specific piecework as a unit to be done
           according to his own methods, without being subject to the
           control and direction, in the performance of the service, of his
           employer, except as to the result of the services to be
           rendered. 28
           No one factor is controlling, but “the totality of the circumstances
   must be considered.” 29 “[T]he burden of proof is on the party seeking to
   establish an employer-employee relationship.” 30
           There was no written contract between Heck and Jenkins: Either
   could have terminated the relationship at will. Jenkins was one of some
   fourteen motorists who hauled for Heck. Each of the motorists would call a
   prerecorded telephone line to get the assignments for the next day. After a
   motorist picked up his first load of the day, a “batchman” on site would give
   that motorist directions as to what to load next and where to haul it.
           Heck did not have any control over the manner in which Jenkins (or,
   we assume, any of the other motorists) completed his work. Each motorist



           27
                Tower Credit, Inc. v. Carpenter, 2001-2875, p. 6 (La. 9/4/02); 825 So. 2d 1125,
   1129.
           28
                Amyx v. Henry & Hall, 79 So. 2d 483, 486 (La. 1955).
           29
                Hillman, 2001-1140 at p. 9; 805 So. 2d at 1163.
           30
                Id.




                                                  14
Case: 21-30379        Document: 00516395400               Page: 15       Date Filed: 07/15/2022




                                           No. 21-30379


   would decide whether he wanted to work on a given day and, if so, how many
   loads he wanted to haul. Motorists could expect to haul three or four loads
   per day if they cared to do so. They did not have to deliver the loads at any
   particular time. The only “rules” that were explained to the motorists were
   safety restrictions for driving around the plants and the requirement of
   wearing personal protective equipment because of the COVID-19 pandemic.
   Heck did not require a copy of Jenkins’s driver’s license, check for any
   restrictions on his license, or run a background check.
           Heck based payment on each discrete load. Each motorist was paid a
   freight rate that was determined by the cost of gas and the weight of the load
   hauled. Heck sent out 1099’s at the end of the year and did not withhold
   taxes. It did not provide any equipment or personnel to Jenkins. Neither did
   it pay for gas or provide uniforms or safety equipment. Loads picked up by
   Jenkins would be charged to Heck’s account at the pit.
           The parties dispute whether Jenkins was hauling for Heck at the time
   of the accident. Whether he was or was not, however, Jenkins was still
   operating as an independent contractor. At least one Louisiana Circuit Court
   has held that independent-contractor status is not destroyed simply because
   an independent motorist is directed “where to deliver the loads he hauls.” 31
   Heck’s informing the motorists where to deliver their loads is not enough to
   establish an employment relationship. Jenkins controlled his own schedule,
   and either he or Heck could have terminated the relationship at any point.
   The district court is correct that Heck did not exercise — and did not have
   the ability to exercise — control over the manner and means in which Jenkins
   completed his work.



           31
             Tate v. Progressive Sec. Ins. Co., 2008-0950, p. 11 (La. App. 4 Cir. 1/28/09); 4 So.
   3d 915, 921.




                                                15
Case: 21-30379          Document: 00516395400               Page: 16        Date Filed: 07/15/2022




                                             No. 21-30379


                                          VI. Insurance
          Jenkins’s policy with Progressive named Heck as an additional
   insured. Heck pleaded that Progressive was “obligated to defend, indemnify,
   and insure Heck” for the accident. However, the district court agreed with
   Progressive that its non-trucking exclusion barred coverage of Heck. “We
   review the legal question of the district court’s interpretation of an insurance
   contract de novo, as well as its determination of state law.” 32
          About a year before the instant accident, Jenkins telephoned
   Progressive to change his policy. Jenkins requested that his coverage be
   converted to “bobtail insurance” because, he stated, Heck had its “own
   insurance on their trailer and what I need is some bobtail insurance, the same
   coverage.”
          Progressive’s customer service representative explained to Jenkins
   that they did not issue bobtail insurance, but that they did issue “what’s
   called non-truck, which means you’re pulling under their authority.” Jenkins
   clarified: “And I still have a million dollar coverage on the truck. Right?” The
   representative responded: “Right. Your – what non-truck is, or bobtail, is
   they’re covering your primary liability when you’re pulling their load and
   then you have the million when you’re not under dispatch, yes, on the vehicle
   as well, plus the comp and collision.” Jenkins’s annual premium was reduced
   by more than $17,000 as a result of that change.
          A Form 1797 was added to Jenkins’s policy, changing the definition of
   “insured” to state: “[I]nsured does not include anyone engaged in the




          32
               Blakely v. State Farm Mut. Auto. Ins. Co., 406 F.3d 747, 750 (5th Cir. 2005) (italics
   omitted).




                                                  16
Case: 21-30379           Document: 00516395400              Page: 17       Date Filed: 07/15/2022




                                             No. 21-30379


   business of transporting property by auto for hire that is liable for your
   conduct.” The following “Trucking Use” exclusion was added:
            Coverage under this Part I, including our duty to defend, does
            not apply to an insured auto or any attached trailer while
            operated, maintained, or used:
            a. to carry property or while such property is being loaded or
            unloaded from the insured auto or an attached trailer; or
            b. in any business or for any business purpose.
            At the time of the accident, Jenkins was hauling twenty-seven tons of
   sand. The non-trucking exclusion applies because Jenkins was indisputably
   hauling property at the point of collision.
            Heck attempts to question the legality of Progressive’s non-trucking
   exclusion, but it has been upheld by at least one Louisiana appellate court. 33
   An “insurer owes its insured a duty of good faith,” 34 but such duty is not
   without limits. The Louisiana Supreme Court has held that “the insurance
   agent/broker ha[s] no duty to recommend coverage amounts or to determine
   whether the client is underinsured; rather the client ha[s] a duty to determine
   the amounts of coverage needed and to review the policy upon receipt to
   determine that those needs are met.” 35 Here, Jenkins represented that Heck
   would be supplying the primary liability insurance while he (Jenkins) was
   under load. Based on the representation that Jenkins would otherwise be
   covered, Progressive cannot be said to have breached any good-faith duty.




            33
                 George v. Suarez, 2018-0484, p. 8-9 (La. App. 1 Cir. 1/10/19); 2019 WL 168526,
   at *4.
            34
                 Smith v. Citadel Ins. Co., 2019-00052, p.6 (La. 10/22/19); 285 So. 3d 1062, 1067.
            35
             Isidore Newman Sch. v. J. Everett Eaves, Inc., 2009-2161, p.1 (La. 7/6/10); 42 So.
   3d 352, 353.




                                                   17
Case: 21-30379          Document: 00516395400          Page: 18   Date Filed: 07/15/2022




                                        No. 21-30379


          Heck also contends that Jenkins’s change in the policy constituted a
   cancellation that triggered Progressive’s duty to notify Heck. Heck notes that
   Progressive “continued to send H[eck] additional insured endorsements
   which looked the same and used the same policy number, even though
   H[eck]’s coverage had actually been cancelled.”
          But Jenkins’s policy was never canceled. “Cancellation” is defined as
   “termination of a policy at a date other than its expiration date.” 36 Here,
   Jenkins requested a change in the policy, not a cancellation of his coverage.
   And such change was limited by Jenkins’s direction. There was therefore no
   cancellation of insurance that would require notice. But even if we were to
   assume arguendo that this change constituted a cancellation, Progressive was
   only required to provide notice to the first-named insured, Jenkins — not to
   the additional insured, Heck. 37
          The district court was correct in holding that Progressive’s policy did
   not cover Jenkins’s truck or its trailer during this accident because those
   vehicles were unquestionably hauling property. And, that function was
   clearly excluded from coverage.
                                     VII. Conclusion
          No party in this appeal has standing to challenge the dismissals of
   Industrial Aggregates or Gray. Their dismissals, therefore, must stand.
   Similarly, Kent was properly dismissed from this appeal by a joint motion.
          As for the remaining parties, we find no error in the district court’s
   well-reasoned decisions and ultimate holdings that:




          36
               La. Stat. § 22:1267(B)(1).
          37
               Id. (C)(1).




                                            18
Case: 21-30379     Document: 00516395400           Page: 19    Date Filed: 07/15/2022




                                    No. 21-30379


          1. Jenkins was solely at fault for the collision so Hershey’s and Nagra’s
   claims against Amtrak and IC/CN were properly dismissed.
          2. Since Jenkins was not an employee of Heck, it could not be held
   responsible for Jenkins’s actions. Hershey’s and Nagra’s claims against Heck
   were therefore properly dismissed.
          3. Heck’s counterclaim for defense and indemnity was properly
   dismissed because the non-trucking exclusion in Progressive’s policy barred
   coverage of Jenkins’s truck that was hauling property at the time of the
   collision.
           The judgment of the district court is, in all respects, AFFIRMED.




                                         19